Beck, P. J.
Petitioners, in addition to tlieir prayer for specific performance of a contract to convey, sought an injunction against a dispossessory proceeding instituted against them as tenants of the plaintiffs m that proceeding. Under the evidence introduced by petitioners they were entitled to an injunction. An issue of fact was made by the evidence. The court refused an injunction upon the ground that the plaintiffs did not “show a contract enforceable for specific performance.” Such a ruling does not show that the court passed upon the issue of fact as to whether petitioners were entitled to injunction independently of the right to specific performance. Whether the petitioners were entitled to specific performance or not, if the evidence introduced by them was credible or preponderated over the evidence introduced by the respondents, they were entitled to injunction against the dispossessory proceeding; and the judgment refusing an injunction is therefore reversed, and the ease remanded for another hearing, that the trial court may pass- upon the question as to whether or not, under the facts, the petitioners are entitled to injunctive relief.

Judgment reversed.


All the Justices concur.